Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remarks and amendment filed on 5/9/2022. Terminal Disclaimer filed on 5/9/2022 and approved on 5/10/2022.
b.    	Claims 1-27 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-27 are allowed as the prior art of record, the combined teaching of HIROSE and Cotner and MATSUO,  fails to disclose the features in a particular manner as claimed.
	HIROSE discloses a database management apparatus capable of operating as one of a plurality of servers constituting a distributed database in a tree structure includes a processor configured to manage server information of an own server and a subordinate server, analyze an input query, and decide a table used for the query, determine a generation number of query executing modules configured to execute the query, based on the server information of the own server and the subordinate server, and divide the query according to the generation number if a plurality of query executing modules is generated for a subordinate server and accumulate a result of the query executed by the query executing modules of the determined generation number. 
	Cotner discloses accessing data in a distributed database environment. A client program receives multiple requests for data from a database object satisfying specified search predicates from an application program. Each request includes a request for at least one row from the table. The client program transfers a database command and a rowset parameter indicating a maximum number of rows to return to a server program over a network if the requested row is not maintained by the client program. A data block is generated with the server program including rows from the database object satisfying the search predicates in response to the database command. The rows included in the data block do not exceed the rowset parameter. The server program transfers the data block to the client program. In turn, the client program returns at least one requested row from the received data block in response to one request for the at least one row of data from the application program.
	MATSUO discloses a packet transmission apparatus includes: a plurality of communication ports; a switch for switching packets; a storage unit which stores a plurality of queues for respectively holding packets to be output from the plurality of communication ports; and a stop signal generating unit. The stop signal generating unit generates a stop signal for stopping packets directed to one of the communication ports from being input into the switch, if the amount of packets held in the queue for the one communication port is equal to or larger than a certain first threshold value, and if the sum of the amounts of packets held in the plurality of queues is equal to or larger than a certain second threshold value.
	However, the combined teaching of HIROSE and Cotner and MATSUO fails to teach a set of execution nodes to process a query directed to a database, each execution node from the set of execution nodes comprising at least one hardware processor, a first execution node from the set of execution nodes comprising a stop operator to perform operations comprising: receiving a global limit associated with the query, the global limit defining a limit on a number of rows output by the set of execution nodes in processing the query; determining a local row count corresponding to a number of rows output by the first execution node in processing the query; sending local distributed row count data based on the local row count to a second execution node, the local distributed row count data causing the second execution node to terminate query processing; receiving remote distributed row count data from the second execution node, the remote distributed row count data including a distributed row count based on rows output by at least the second execution node and a third execution node; determining the global limit is satisfied based in part on a combined sum of the local row count and the distributed row count; and terminating query processing by the first execution node based on determining the global limit is satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168